Mr. Justice Dickey delivered the opinion of the Court: ' In People ex rel. v. Chicago and Alton R. R. Co. 96 Ill. 369, this court held that 'lands assessed for taxation must be described by reference to government surveys, or if land is divided into lots, then by reference to authenticated plats, and that a description of land as a lot of a given number in a known government survey does not designate any ascertainable part of the survey, unless a plat has been made and recorded by competent authority, which divides the survey into lots, and in making such plat the provisions of the statute must be complied with in all matters of substance. The lands in question in the case at bar are not designated in the delinquent list by any known government survey, but one tract .as lot 8, in “Assessor’s subdivision of the E. J of the S. E. I, and of the S. E. i of N. E. £, Sec. 11, T. 12 N., B. 9 E., 37J acres,” and one tract as part of lot 20, of “Assessor’s subdivision of west half of the south-east quarter” of same section, “1-j7^- acres,” and one tract as lot 22, of “Assessor’s subdivision of west half of the south-east quarter” of the same section, “15-j^-5g acres.” The lands assessed for taxation here not being described merely by reference to the government surveys, but by reference to supposed plats, it becomes- necessary to inquire whether the plats in question are properly authenticated, whether made and authenticated by competent authority, and whether, in making them, the provisions of the' statutes have been complied with in all matters of substance. In the absence of proof, courts will presume that public officers have done their duty in compliance with law. In this case, however, proofs were introduced. The objectors, after showing their interest in the property, produced from the records in the recorder’s office two plats purporting to have been made and recorded, under the direction of the assessor, in the month of July, 1867; one purporting to be a survey and plat of the wést half of the south-east quarter of this section, and one purporting to be a' survey and plat of the east half of the south-east quarter, and of the south-east quarter of the north-east quarter of the same section. The only statute authorizing such plats for such purpose in force at that time, was the act of February 12, 1853. (Sess. Laws 1853, page 3.) It is there provided, that where land has, for purposes of sale, been divided into parcels less than one-sixteenth of a section, or otherwise so divided' that the parcels can not be described in the usual way, the owner may cause a plat to be made by the county surveyor, which shall particularly describe and set forth the lots or parcels, showing the location of each and the quantity of land in each, and certified by the surveyor, and recorded, as plats of towns are required to be certified and recorded; and the statute declares that lands described, for the purpose of taxation, in accordance with the description set forth in the plat aforesaid, shall be deemed a good description. The act then provides that in such case the assessor may require the owner to do so, and in default of the owner’s action, the assessor shall cause such survey to be made and recorded. These plats, when produced, do not seem to meet the requirements of the statute. They do not purport to have been made by the county surveyor. They do purport to have been made by Daniel Parker, by the orders of the proper town assessor; and Daniel Parker, in the certificate to one of the plats, adds to his name the word “surveyor.” Nor was any proof offered tending to show that Parker was the county surveyor. Nor does either of the plats show the location of either of the lots in question. Lot 8, on the plat, appears to be rectangular, and to extend clear across the entire plat, and to be bounded by four lines, the length of each of which is given, and its south boundary is not far from the south line of the plat, but how far from the south line does not appear. The entire plat is bounded by dark lines, while the parcels are bounded by red lines where the boundary of the lot or parcel does not conform to some' outside boundary of the whole tract. The south line of lot 8, marked by a red line, is drawn a short distance north of the south boundary of the entire tract, and, apparently, about parallel thereto, but the breadth of the strip left south of lot 8 is not given. No surveyor, from this plat alone, could locate with precision this supposed lot 8. As to lots 20 and 22, the plat fails to state the number of acres in either of them, as required by the statute. Nor does the plat locate with precision either of them. Neither the exact location nor the quantity can be known from the plat. Lot 22 appears to be bounded by five right lines, the length of each of which is given. One of the angles appears to be a right angle, but this is not so stated upon the plat. While it is true that with the length of each of the sides of a triangle given, the angles may be told, yet this is not true of a four-sided figure. One angle, at least, must, in such case, be given, before the exact form and location can be ascertained. As to lot 20, it is bounded, on the plat, by seven lines, the length of each of which is given, yet none of the angles are given, and none of the angles even appear to be right angles. Even if this lot were well located on the plat, the description, “part of lot 20, ” is wholly indefinite and uncertain. We think the county court, for imperfection of these plats, was fully justified in refusing the judgment sought. It may be well to notice another objection urged by appellees. There were charges against one tract for “back tax, interest and costs forfeited prior to July 1, 1879, (years 1871 to 1878,) $643.24,” and, in another column, for back tax, interest and costs forfeited subsequent to July 1,1879, (years 1879 to 1881,) $177.76. It is insisted that the amounts claimed as back taxes should be separately stated for each year, and that such back taxes for several forfeitures can not lawfully be grouped in bulk, as is done here. As has been heretofore said, the statute does not require the back taxes on forfeited property to be stated separately for each year. (Pike v. The People, 84 Ill. 80.) Nor do we perceive any necessity therefor arising from any provision of the statute. The time intervening between the forfeiture .of land, for any given amount, and the time of adding the amount to the taxes of a current subsequent year, does not increase or decrease the amount to be charged as such back taxes. Ten per cent -is to be added to the back taxes, interest, penalty and printer’s fee, in cases of forfeitures prior to 1879, and twenty-five per cent is to be added in all cases of forfeiture after July 1,1879. The forfeitures are a matter of record, and the amounts for which the property stands forfeited are also of record. If the clerk has made any mistake in collecting the amounts, the owner who is in default may ascertain the same by resort to the public records. There all the details may be found, and if, on their production, the aggregate of the clerk appears too great, the court can render judgment for what is right. Nothing is produced in this ease tending to show that the aggregates are not correct. Counsel seem to think that the judgment in Mann v. The People, 102 Ill. 346, was reversed because back tax on forfeited property was claimed for several years, in bulk, without stating the amount for each year. This is a misapprehension. That judgment was for back taxes for 1879 and previous years, and no claim for previous years was in the collector’s, return. The return-was of a delinquency as to back tax of 1879 and subsequent years. The judgment had no foundation in the claim of the collector. We think this objection to the mode of stating back taxes on forfeited property can not be sustained. The defects of the plats, however, were valid objections, and fully support the judgment of the county court. The judgment will be affirmed. Judgment affirmed.